Form ntcclmdbtr

111 First Street
Bay City, MI 48708


                                UNITED STATES BANKRUPTCY COURT
                                      Eastern District of Michigan

                                        Case No.: 21−20057−dob
                                              Chapter: 13

In Re: (NAME OF DEBTOR(S))
   Toby LaVille Agnew
   aka Toby Laville Agnew Sr.
   830 South 14th Street
   Saginaw, MI 48601
Social Security No.:
   xxx−xx−9378
Employer's Tax I.D. No.:


                        NOTICE RE: FILING OF CLAIM BY DEBTOR/TRUSTEE




NOTICE IS HEREBY GIVEN that on 04/16/21 a claim was filed by the Debtor/Trustee on behalf of Michigan
Department of Treasury in the amount of $ 472.99 .




Dated: 4/19/21

                                                     BY THE COURT



                                                     Todd M. Stickle , Clerk of Court
                                                     UNITED STATES BANKRUPTCY COURT




         21-20057-dob    Doc 24    Filed 04/19/21     Entered 04/19/21 10:44:15      Page 1 of 1
